917 F.2d 29
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

UNITED STATES of America, Plaintiff-Appellee,v.Robert James WALTON, Defendant-Appellant.
No. 88-5107.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 23, 1990.*Decided Oct. 25, 1990.
Before HUG, NELSON and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Robert James Walton appeals his conviction, following a jury trial, for assault on a federal employee and for possession of contraband in prison in violation of 18 U.S.C. Secs. 111, 1791(a)(1)(B).  Walton contends that the district court erred by refusing to give two proposed jury instructions.  We find, however, that the two proposed instructions were cumulative to instructions actually given to the jury.  Whether reviewed de novo or for an abuse of discretion, the district court did not err by refusing to give the proposed instructions.   See United States v. Posey, 864 F.2d 1487, 1493 (9th Cir.1989).  Accordingly, Walton's conviction is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3